           Case 2:19-cv-00386-GMN-NJK Document 50 Filed 07/11/20 Page 1 of 6



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     ROBERT WHITE,                                   )
4
                                                     )
5
                         Plaintiff,                  )        Case No. 2:19-cv-00386-GMN-NJK
           vs.                                       )
6                                                    )                    ORDER
     LAS VEGAS METROPOLITAN POLICE                   )
7    DEPARTMENT, et al.,                             )
                                                     )
8
                         Defendants.                 )
9

10         Pending before the Court is Defendant Shade Tree’s (“Defendant’s”) Motion to Dismiss,
11   (ECF No. 35). Plaintiff Robert White (“Plaintiff”) filed a Response, (ECF No. 38), and
12   Defendant filed a Reply, (ECF No. 42). Also pending before the Court is Plaintiff’s Motion for
13   Reinstatement, (ECF No. 48). For the reasons discussed below, the Court GRANTS
14   Defendant’s Motion to Dismiss and DENIES Plaintiff’s Motion for Reinstatement.
15   I.    BACKGROUND
16         This case arises from the Las Vegas Metropolitan Police Department’s (“LVMPD’s”)
17   arrest of Plaintiff for domestic violence on March 5, 2017, and Defendant’s termination of its
18   employment with Plaintiff one week later. (Compl. ¶¶ 61–62, ECF No. 1); (Mot. Reinstatement
19   2:4–6, ECF No. 48). Plaintiff was allegedly found not guilty for domestic violence charges
20   after a trial on June 8, 2017. (Resp. 2:17–20, ECF No. 38); (Mot. Reinstatement 2:7).
21         On March 6, 2019, Plaintiff filed his Complaint against Defendant, LVMPD, Sheriff
22   Joseph Lombardo, several officers with the LVMPD, and Adria Joseph’s estate. Plaintiff
23   alleges that Defendant Shade Tree failed to determine the truth of the domestic violence
24   allegations and incarceration before wrongfully terminating his employment. (Compl. ¶¶ 109–
25   112). On December 31, 2019, Defendant Shade Tree moved to dismiss Plaintiff’s claim
     pursuant to Federal Rule of Civil Procedure 12(b)(6). (Mot. Dismiss, ECF No. 35).
                                                Page 1 of 6
           Case 2:19-cv-00386-GMN-NJK Document 50 Filed 07/11/20 Page 2 of 6



1    II.    LEGAL STANDARD
2           Federal Rule of Civil Procedure 12(b)(6) mandates that a court dismiss a cause of action
3    that fails to state a claim upon which relief can be granted. See N. Star Int’l v. Ariz. Corp.
4    Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). When considering a motion to dismiss under Rule
5    12(b)(6) for failure to state a claim, dismissal is appropriate only when the complaint does not
6    give the defendant fair notice of a legally cognizable claim and the grounds on which it
7    rests. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In considering whether the
8    complaint is sufficient to state a claim, the Court will take all material allegations as true and
9    construe them in the light most favorable to the plaintiff. See NL Indus., Inc. v. Kaplan, 792
10   F.2d 896, 898 (9th Cir. 1986).
11          The Court, however, is not required to accept as true allegations that are merely
12   conclusory, unwarranted deductions of fact, or unreasonable inferences. See Sprewell v. Golden
13   State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). A formulaic recitation of a cause of action
14   with conclusory allegations is not sufficient; a plaintiff must plead facts showing that a
15   violation is plausible, not just possible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
16   (citing Twombly, 550 U.S. at 555).
17          A court may also dismiss a complaint pursuant to Federal Rule of Civil Procedure 41(b)
18   for failure to comply with Federal Rule of Civil Procedure 8(a). Hearns v. San Bernardino
19   Police Dept., 530 F.3d 1124, 1129 (9th Cir. 2008). Rule 8(a)(2) requires that a plaintiff's
20   complaint contain “a short and plain statement of the claim showing that the pleader is entitled
21   to relief.” Fed. R. Civ. P. 8(a)(2). “Prolix, confusing complaints” should be dismissed because
22   “they impose unfair burdens on litigants and judges.” McHenry v. Renne, 84 F.3d 1172, 1179
23   (9th Cir. 1996).
24          “Generally, a district court may not consider any material beyond the pleadings in ruling
25   on a Rule 12(b)(6) motion . . . . However, material which is properly submitted as part of the


                                                  Page 2 of 6
            Case 2:19-cv-00386-GMN-NJK Document 50 Filed 07/11/20 Page 3 of 6



1    complaint may be considered on a motion to dismiss.” Hal Roach Studios, Inc. v. Richard
2    Feiner & Co., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990) (citations omitted). Similarly,
3    “documents whose contents are alleged in a complaint and whose authenticity no party
4    questions, but which are not physically attached to the pleading, may be considered in ruling on
5    a Rule 12(b)(6) motion to dismiss” without converting the motion to dismiss into a motion for
6    summary judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994). Under Federal Rule
7    of Evidence 201, a court may take judicial notice of “matters of public record.” Mack v. S. Bay
8    Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986). Otherwise, if the district court considers
9    materials outside of the pleadings, the motion to dismiss becomes a motion for summary
10   judgment. See Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 925 (9th Cir. 2001).
11          If the court grants a motion to dismiss, it must then decide whether to grant leave to
12   amend. The court should “freely give” leave to amend when there is no “undue delay, bad
13   faith[,] dilatory motive on the part of the movant ... undue prejudice to the opposing party by
14   virtue of . . . the amendment, [or] futility of the amendment . . . .” Fed. R. Civ. P. 15(a); Foman
15   v. Davis, 371 U.S. 178, 182 (1962). Generally, leave to amend is only denied when it is clear
16   that the deficiencies of the complaint cannot be cured by amendment. See DeSoto v. Yellow
17   Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992).
18   III.   DISCUSSION
19          Defendant Shade Tree moves for the Court to dismiss Plaintiff’s fifth cause of action for
20   wrongful termination because it “fails as a matter of law” under the facts alleged in the
21   Complaint. (Mot. Dismiss 2:6–8, ECF No. 35). As discussed below, the Court agrees that
22   dismissal is appropriate.
23          A. Motion to Dismiss
24          In the Complaint, Plaintiff does not allege what type of employment relationship he had
25   with Defendant. However, Defendant claims the employment relationship was “at-will,” (Mot.


                                                 Page 3 of 6
           Case 2:19-cv-00386-GMN-NJK Document 50 Filed 07/11/20 Page 4 of 6



1    Dismiss 3:12–13), meaning that Defendant could terminate Plaintiff for any reason that does
2    not violate the public policy of the state. See D’Angelo v. Gardner, 819 P.2d 206, 212 (Nev.
3    1991). Because Plaintiff does not refute the at-will nature of employment, (see generally Resp.,
4    ECF No. 38), and because “Nevada employees are presumed to be at will,” the Court’s present
5    analysis proceeds on the basis that an at-will employment relationship existed between Plaintiff
6    and Defendant. See Sanders v. Sodexo, Inc., No. 2:15-cv-00371-JAD, 2015 WL 4477697, at *3
7    (D. Nev. July 20, 2015).
8           Nevada severely limits the grounds on which a wrongful termination claim can exist
9    when concerning an at-will employment relationship—it exists only in “those rare and
10   exceptional cases where the employer’s conduct violates strong and compelling public policy.”
11   Sands Regent v. Valgardson, 777 P.2d 898, 900 (Nev. 1989). For example, a wrongful
12   termination claim could exist if an employer fired an at-will employee for filing a workmen’s
13   compensation claim, performing jury duty, refusing to violate the law, whistle blowing, or
14   refusing to work under unreasonably dangerous conditions. See D’Angelo, 819 P.2d at 212,
15   216; Allum v. Valley Bank of Nevada, 970 P.2d 1062, 1066 (Nev. 1998). Aside from these
16   identified grounds, however, the Nevada supreme court has not announced other circumstances
17   where a wrongful termination claim could exist. See Brown v. Eddie World, Inc., 348 P.3d
18   1002, 1005 (Nev. 2015) (declining to recognize a common law cause of action for third-party
19   retaliatory discharge in violation of public policy); Sands Regent, 777 P.2d at 900 (holding that
20   age discrimination is not sufficiently compelling to warrant another exception to the at-will
21   employment doctrine).
22          Here, Plaintiff alleges that Defendant wrongfully terminated him based upon false
23   charges of domestic violence and the corresponding arrest by LVMPD. (Compl. ¶ 110).
24   Plaintiff further alleges that Defendant “failed to investigate or determine the merits of the
25   allegations prior to terminating Plaintiff from employment.” (Id. ¶ 111). However, these


                                                 Page 4 of 6
           Case 2:19-cv-00386-GMN-NJK Document 50 Filed 07/11/20 Page 5 of 6



1    allegations do not support a wrongful termination claim. Defendant’s conduct does not fall into
2    one of the already-recognized public policy grounds that prevent termination of an at-will
3    employee, such as the termination of an employee for filing a workmen’s compensation claim,
4    performing jury duty, refusing to violate the law, whistle blowing, or refusing to work under
5    unreasonably dangerous conditions. See D’Angelo, 819 P.2d at 212, 216; Allum, 970 P.2d at
6    1066. And Plaintiff does not identify any public policy reason that would prevent Defendant
7    from relying on a police department’s arrest or charges as a reason to terminate an at-will
8    employee, even if those charges are later proven untrue. See, e.g., State v. Eighth Judicial Dist.
9    Court ex rel. Cty. of Clark, 42 P.3d 233, 240 (Nev. 2002) (explaining that an employer can
10   terminate an at-will employee “whenever and for whatever cause” without giving rise to
11   liability on the part of the employer, unless the employee establishes “outrageous conduct that
12   violates public policy”).
13          Because termination from at-will employment based upon an arrest for domestic
14   violence does not constitute a violation of strong and compelling public policy in Nevada,
15   Plaintiff’s alleged facts in the Complaint do not support a plausible claim for wrongful
16   termination as a matter of law. Accordingly, the Court grants Defendant’s Motion to Dismiss
17   pursuant to Federal Rule of Civil Procedure 12(b)(6).1
18          B. Leave to Amend
19          The court should “freely give” leave to amend when there is no “undue delay, bad
20   faith[,] dilatory motive on the part of the movant ... undue prejudice to the opposing party by
21   virtue of ... the amendment, [or] futility of the amendment....” Fed. R. Civ. P. 15(a); Foman v.
22   Davis, 371 U.S. 178, 182 (1962). Generally, leave to amend is only denied when it is clear that
23   the deficiencies of the complaint cannot be cured by amendment. See DeSoto v. Yellow Freight
24

25
     1
      Because no actionable claim exists against Defendant Shade Tree, Plaintiff’s Motion for Reinstatement, (ECF
     No. 48), necessarily fails.

                                                      Page 5 of 6
           Case 2:19-cv-00386-GMN-NJK Document 50 Filed 07/11/20 Page 6 of 6



1    Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992).
2           As explained above, Plaintiff’s alleged facts in the Complaint cannot support a claim for
3    wrongful termination. Because the deficiencies in the Complaint arise as a matter of law,
4    amendment of the Complaint would be futile. S. Nevada v. Universal Underwriters Ins. Co.,
5    No. 2:15-CV-00046-GMN, 2015 WL 4874389, at *7 (D. Nev. Aug. 13, 2015). Accordingly,
6    the Court dismisses Plaintiff’s fifth cause of action as to Defendant Shade Tree with prejudice.
7    IV.    CONCLUSION
8           IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, (ECF No. 35), is
9    GRANTED. Plaintiff’s fifth cause of action as to Defendant Shade Tree is DISMISSED with
10   prejudice.
11          IT IS FURTHER ORDERED that Plaintiff’s Motion for Reinstatement, (ECF No. 48),
12   is DENIED.
13
        Dated this 11 day of July, 2020
14                                                    ___________________________________
                                                      Gloria M. Navarro, District Judge
15                                                    United States District Court
16

17

18

19

20

21

22

23

24

25




                                                 Page 6 of 6
